Case 2:21-cv-09264-MCA-JSA Document 30 Filed 05/03/21 Page 1 of 3 PageID: 811


Kevin H. Marino                              OF COUNSEL:
John A. Boyle                                Michael B. Carlinsky (pro hac vice pending)
MARINO, TORTORELLA & BOYLE, P.C.             F. Dominic Cerrito (pro hac vice pending)
437 Southern Boulevard                       Kaitlin P. Sheehan (pro hac vice pending)
Chatham, NJ 07928-1488                       QUINN EMANUEL URQUHART &
(973) 824-9300                                   SULLIVAN, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             (212) 849-7000

                                             Robert M. Schwartz (pro hac vice pending)
                                             QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
                                             865 South Figueroa Street, 10th Floor
                                             Los Angeles, California 90017-2543
                                             (213) 443-3675
Attorneys for Defendants

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


PACIRA BIOSCIENCES, INC.,                            Civil Action No. 21-cv-9264-MCA-JSA

                      Plaintiff,                     ECF Case

             v.                                       ORDER ADMITTING MICHAEL B.
                                                         CARLINSKY, ROBERT M.
AMERICAN SOCIETY OF                                  SCHWARTZ, F. DOMINIC CERRITO,
ANESTHESIOLOGISTS, INC., et al.,                        AND KAITLIN P. SHEEHAN
                                                             PRO HAC VICE
                      Defendants.
                                                           Document Electronically filed


       THIS MATTER having been brought before the Court by John A. Boyle, Esq., of

Marino, Tortorella & Boyle, P.C., attorneys for Defendants, American Society of

Anesthesiologists, Inc., Evan D. Kharasch, Nasir Hussain, Richard Brull, Brendan Sheehy,

Michael K. Essandoh, David L. Stahl, Tristan E. Weaver, Faraj W. Abdallah, Brian M. Ilfeld,

James C. Eisenach, Rodney A. Gabriel, and Mary Ellen McCann (collectively, “Defendants”), on

an application for an Order allowing Michael B. Carlinsky, Esq., Robert M. Schwartz, Esq.,

F. Dominic Cerrito, Esq., and Kaitlin P. Sheehan, Esq., of Quinn Emanuel Urquhart & Sullivan
Case 2:21-cv-09264-MCA-JSA Document 30 Filed 05/03/21 Page 2 of 3 PageID: 812


LLP to appear and participate pro hac vice as counsel for Defendants; and counsel for Plaintiff,

Pacira Biosciences, Inc., having consented to the admission pro hac vice of Messrs. Carlinsky,

Schwartz, and Cerrito, and Ms. Sheehan; and the Court having considered Defendants’

submission; and for good cause shown;

        IT IS on this _3rd_ day of _______May______, 2021,

        ORDERED that Michael B. Carlinsky, Esq., and F. Dominic Cerrito, Esq., members of

the Bar of the State of New York; Robert M. Schwartz, Esq., a member of the Bar of the State of

California; and Kaitlin P. Sheehan, Esq., a member of the Bar of the State of Illinois, be

permitted to appear pro hac vice in the above-captioned matter pursuant to L.Civ.R. 101.1(c);

and it is further

        ORDERED that, all pleadings, briefs, and other papers filed with the Court shall be

signed by a member or associate of the law firm of Marino, Tortorella & Boyle, P.C., attorneys

of record for Defendants, who is admitted to the Bar of this Court and shall be held responsible

for said papers and for the conduct of the case, and who will be held responsible for the conduct

of the attorneys admitted hereby; and it is further

        ORDERED that Michael B. Carlinsky, Esq., Robert M. Schwartz, Esq., F. Dominic

Cerrito, Esq., and Kaitlin P. Sheehan, Esq., each shall pay the annual fee to the New Jersey

Lawyers’ Fund for Client Protection in accordance with New Jersey Court Rule 1:28-2 within

twenty (20) days from the date of the entry of this order; and it is further

        ORDERED that Michael B. Carlinsky, Esq., Robert M. Schwartz, Esq., F. Dominic

Cerrito, Esq., and Kaitlin P. Sheehan, Esq., each shall make payment of $150.00 to the Clerk of

the United States District Court in accordance with L.Civ.R. 101.1(c)(3), within twenty (20) days

from the date of entry of this Order; and it is further

        ORDERED that Michael B. Carlinsky, Esq., Robert M. Schwartz, Esq., F. Dominic

Cerrito, Esq., and Kaitlin P. Sheehan, Esq., each shall be bound by the Rules of the United States

                                                   2
Case 2:21-cv-09264-MCA-JSA Document 30 Filed 05/03/21 Page 3 of 3 PageID: 813


District Court for the District of New Jersey, including, but not limited to the provisions of

L.Civ.R. 103.1, Judicial Ethics and Professional Responsibility, and L.Civ.R. 104.1, Discipline

of Attorneys; and it is further

       ORDERED that Michael B. Carlinsky, Esq., Robert M. Schwartz, Esq., F. Dominic

Cerrito, Esq., and Kaitlin P. Sheehan, Esq., each shall be deemed to have agreed to take no fee in

any tort case in excess of the New Jersey State Court Contingency Fee Rule, Rule 1:21-7, as

amended.



                                     ____/s/ Jessica S. Allen, May 3, 2021_________
                                      HONORABLE JESSICA S. ALLEN, U.S.M.J.




                                                3
